Citation Nr: 9906326	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-33 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision due to retinitis pigmentosa. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from March 1957 to November 
1957.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in  
Montgomery, Alabama.  A rating decision in September 1997 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
retinitis pigmentosa .

The veteran testified at a hearing at the Board in Washington 
D.C., in June 1998 before the undersigned, who was designated 
by the Acting Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing is in the 
claims folder.  At the hearing, the veteran requested a copy 
of the hearing tape.  A copy of the tape was forwarded to him 
in September 1998.


FINDINGS OF FACT

1.  A rating decision in April 1958 denied entitlement to 
service connection for defective vision.  The veteran was 
notified of the denial in April 1958 and he did not respond.

2.  Of record at the time of the February 1958 denial were 
the service medical records and the report of a VA 
examination in February 1958.

3.  A rating decision in May 1967 determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for defective vision due to retinal 
degeneration.  The veteran was notified of the denial in June 
1967 and he did not respond.

4.  Additional evidence of record at the time of the May 1967 
denial was a report of a private physician dated in May 1967.

5.  A rating decision in February 1991 determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for an eye condition.  The 
veteran was notified in February 1991 and he did not respond.

6.  Additional evidence of record at the time of the February 
1991 denial were reports of two private physicians.

7.  The veteran attempted to reopen his claim for service 
connection for an eye condition, retinitis pigmentosa, in 
August 1997.  He submitted a copy of a letter written by a 
service physician in November 1957, a private physician's 
report dated in June 1995, an excerpt from a General Counsel 
Precedent Opinion, and the veteran's contentions and 
testimony.

8.  The evidence received since February 1991 is not both new 
and material.


CONCLUSIONS OF LAW

1.  The February 1991 RO rating decision wherein service 
connection for an eye condition was denied is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1998).

2.  The evidence received subsequent to the February 1991 is 
not new and material and does not serve to reopen the 
veteran's claim for service connection for defective vision 
due to retinitis pigmentosa.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The veteran initially filed a claim for service connection 
for an eye condition of both eyes, claimed as degenerating 
retina, in January 1958.  The RO obtained his service medical 
records, which showed that on the enlistment examination in 
March 1957, the veteran's distant vision was reported as 
20/30 bilaterally, correctable to 20/20 with glasses.  His 
eyes were described as normal.  The service medical records 
reveal that in August 1957, he struck his right eyeball 
against a corner of a table, receiving a severe contusion-
abrasion of the right sclera.  He was sent to the emergency 
room at a service hospital with the provisional diagnosis of 
contusion of the right eyeball.  He was seen by a consultant 
who noted an abrasion of conjunctiva, inferior and medial to 
the iris.  Sclera did not appear to be involved.  A 
fundoscopic examination revealed no abnormality.  The vision 
was apparently not impaired.  He was seen by another 
physician the following day.  A history of night blindness 
for the past 8-9 years was noted.  He had a small 
conjunctival laceration of the right bulbar conjunctiva, 
inferiorly.  Pigmentary disturbances of both retinas were 
noted.  The examiner stated that it may be retinitis 
pigmentosa.  

The veteran was seen several days later in August 1957.  The 
conjunctiva was healing well.  Visual fields examination 
showed marked constriction bilaterally.  A recheck in early 
September confirmed previous visual fields examinations.  The 
examiner suggested that the veteran be transferred to an 
activity where he could appear before a physical evaluation 
board.  The suggested diagnosis was degeneration of the 
retina, bilateral, pigmentary type, and nightblindness, 
bilateral due to the degeneration of the retina.  He was 
presented to a conference on the following day and the 
impression of secondary retinal degeneration, existed prior 
to enlistment, was agreed to by those attending. 

Later in September 1957, he was seen with burning of the 
eyes.  Boric acid was prescribed.  He was seen in the 
outpatient clinic on October 1, 1957.  A history of a 
conjunctiva laceration and abrasion of the right eyeball was 
noted.  Statements recorded for clinical history disclosed 
that he had had night blindness for the past 8-9 years and 
the fundoscopic examination revealed bilateral retina 
degeneration, pigmentary type.  The recommendation of naval 
ophthalmologists was that he appear before a Physical 
Evaluation Board in preparation for a condition which existed 
prior to service and discharge.  

The veteran was transferred to Brooke Army Hospital to meet a 
Medical Board on October 3, 1957.  On October 8, 1957, he was 
referred to a consultant for medical clearance for the 
Medical Board.  He was seen by the consultant on October 11. 
1957.  He stated that he had had night blindness for at least 
8-10 years.  Because of this he had fallen many times and had 
sufficient automobile accidents at night to have his driver's 
license revoked.  He had had difficulty with visual acuity 
since the age of 4 or 5 and had worn glasses since that time, 
although he was not sure that glasses actually helped a great 
deal.  Family history revealed no other member with night 
blindness or other apparent ocular disease.  An 
ophthalmologic examination revealed rather marked increase in 
pigmentation particularly in the area of the macula.  On 
gross testing there appeared to be "tunnel" vision.  The 
clinical impression was retinitis pigmentosa with retinal 
degeneration due to undetermined cause.   

A clinical abstract was prepared prior to the veteran's 
release from hospitalization.  A history of the present 
illness indicated that poor night vision for the past ten 
years was reported.  He did not know his visual acuity on 
entrance to service seven months before, but about one month 
ago he noticed difficulty in reading bills of lading.  
Because of this he reported to the dispensary.  A physical 
examination disclosed his visual acuity was 20/70 
bilaterally.  It could not be improved with lenses or 
pinholes.  The fundi of both eyes revealed retinal thinning 
with attenuation of the retinal vessels and scattered areas 
of pigmentation.  The pigmentation was heavier peripherally 
and was of a mixed salt and pepper type with some resembling 
bone corpuscles.  There was a heavy pigment accumulation of 
both macules.  He was found unfit for further duty due to 
pigmentary degeneration of the retina.  The diagnosis was 
degeneration of the retina, pigmentary, primary.  The 
condition was found not to have been in the line of duty.  
The vision in both eyes was 20/70, not correctable with 
lenses or pinholes.  The impairment of visual fields, 
concentric, was contracted to 15 degrees but not to 5 
degrees.  

On October 28, 1958, the veteran was discharged to duty for 
separation as a result of degeneration of the retina, 
bilateral, pigmentary type, which was not incurred in the 
line of duty and existed prior to service.
 
On a VA examination in February 1958, the veteran's 
uncorrected vision in each eye was 20/40, uncorrectable.  
Both eyes showed extensive degeneration, probably begun as 
retinitis pigmentosa.  The right eye appeared to have early 
optic atrophy.  In the left eye the optic nerve was 
apparently not involved.  The diagnosis was extensive retinal 
degeneration, probably retinitis pigmentosa in the beginning, 
non-correctable, vision reduced to 20/40 in each eye.

A rating decision in April 1958 denied entitlement to service 
connection for the veteran's eye condition.  Service 
connection was denied on the basis that aggravation of a 
preexisting condition of defective vision was not shown over 
the natural progress of the disease.  The veteran was advised 
of the denial in a letter in April 1958 and he did not filed 
a timely appeal.

In May 1967, the veteran submitted a statement of Oscar G. 
Ravin, M.D., dated in May 1967.  He indicated that he had 
treated the veteran for blurring of vision.  He disclosed 
that the veteran was given glasses at the age of seven years 
and that he had night blindness and color blindness most of 
his life.  In 1957, he suffered an injury to the right eye 
when his glasses broke and the glass cut his eye.  At this 
time, visual acuity was reported as 20/200 in the right eye 
and 20/80 in the left eye.  With correction this improved to 
20/100 in the right eye and 20/70 in the left eye.  
Peripheral fields were pinpoint.  There was a healed 
laceration of the left lower lid at the outer canthus with 
both fundi showing marked constriction of the arteries with 
peripheral pigmentary degeneration.  The diagnosis was 
advanced pigmentary degeneration of the retina, bilateral.  

By rating decision in May 1967, it was determined that no new 
and material evidence had been submitted to reopen the claim 
for service connection for defective vision due to retinal 
degeneration.  The veteran was informed of the denial in a 
letter in June 1967 and he did not file a timely appeal.

In January 1991, the veteran attempted to reopen his claim 
for service connection for retinitis pigmentosa.  He 
maintained that in 1957 while in service he cut his eye and 
this was when his retinitis pigmentosa started.  He submitted 
additional medical evidence, including a statement of Jerome 
A. Legerton, D.O., dated in September 1983.  Dr. Legerton 
disclosed that he had last seen the veteran in January 1982 
and at that time he had a visual acuity of 4/600 in the right 
eye and 14/60 in the left.  The left eye presented a visual 
field of approximately 5 to 10 degrees.  He was considered 
legally blind.  The veteran also submitted a letter of Mayer 
Moskovitz, M.D. ophthalmologist, to Dr. Legerton.  Dr. 
Moskovitz had examined the veteran and his diagnosis was 
inflammatory degeneration or idiopathic type of degeneration 
of the retina of each eye.  He stated that this was not the 
type of retinal picture that we see in retinitis pigmentosa.  
He stated that the laboratory work that he had obtained was 
normal and at the present time there was no medical treatment 
or surgical treatment indicated for the veteran.  

A rating decision in February 1991 reviewed the records and 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for an eye 
condition.  

The veteran was advised in a letter from the RO in February 
1991, and he did not file a timely appeal.  

In August 1997, the veteran attempted again to reopen his 
claim for service connection for an eye condition, claimed as 
retinitis pigmentosa .  He claimed that no member of his 
family had ever had this disease, and it was not found until 
he cut his eye at Charleston Air Force Base and he was 
admitted to Brooke Army Hospital for treatment.  If he had 
the disease when he entered service, it should have been 
found then.  He submitted a copy of a letter from Brooke Army 
Medical Center, dated in November 1957.  The letter stated 
that the veteran suffered from the disease of retinitis 
pigmentosis [sic] which presented the following symptoms : 
(1) night blindness; (2) restriction of visual fields; (3) 
poor vision; (4) pigmentary derangement of the retinal 
pigment.  The physician stated that this was a progressive 
disease and was hereditary.  It existed prior to enlistment 
in service.  The prescribing of lenses did not improve the 
veteran's vision or headaches.  

The veteran also submitted at this time a letter of L. Keith 
Fraser, M.D., dated in June 1995, which disclosed that the 
veteran had retinitis pigmentosa with severe visual loss.  
When last seen in November 1994, he was only able to see 
light and this was not correctable.  He therefore qualified 
for legal blindness.

In the veteran's substantive appeal, he acknowledged that 
retinitis pigmentosa is a condition existing from birth.  He 
stated that he had worn glasses since the age of four or five 
and was checked regularly by an eye doctor, and the retinitis 
pigmentosa was not discovered until after he received a cut 
on the eye in 1957.  He stated that a "new opinion" was 
issued in 1990 to the effect that if retinitis pigmentosa was 
not discovered before entering the service and was 
"aggravated and manifested itself while in the Air Force," 
then he was entitled to benefits.

With his substantive appeal, he submitted the first page of 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90) (7-18-90) and the last 
page of an unidentified General Counsel precedent opinion.  
(While this second excerpt contains no citation, it was 
issued the same day as VAOPGCPREC 67-90, and it is, in fact, 
the last two paragraphs of VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90).)

At the hearing in July 1998, the veteran testified that he 
had no medical evidence to establish aggravation or worsening 
of his retinitis pigmentosa after he cut his eye in service.  
He claimed, in essence, that the retinitis pigmentosa was not 
manifested until after he injured the right eye in service.  
At this time he was first told that he had retinitis 
pigmentosa.  He noted that his visual acuity was normal on 
the entrance examination and 20/70 after the eye injury.  He 
denied that he had night blindness prior to service and 
indicated that he only had problems seeing at night.  He 
claimed he drove until he was 27 and did not have his 
licensed revoked because of accidents at night.  He stressed 
that the injured right eye first went bad.  He claimed the 
General Counsel opinion he submitted was written for him.


II.  Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1998).

The RO issued a decision in February 1991 that the veteran 
had not submitted new and material evidence to reopen a claim 
of entitlement to service connection for an eye condition.  
The veteran was notified of that decision and of his appeal 
rights.  He did not file any notice of disagreement with that 
action, and it is final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  When the 
issue is reopening, the question of well groundedness is not 
for determination as a preliminary matter.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998), citing Molloy v. Brown, 9 
Vet. App. 513, 516 (1996).  It must first be determined 
whether new and material evidence has been presented.  When a 
claimant presents a claim to reopen a previously final 
determination, there are three sequential steps that must be 
followed in analyzing the claim.  The first is determining 
whether, under the criteria set forth in 38 C.F.R. 
§ 3.156(a), the claimant has presented new and material 
evidence.  If new and material evidence has been submitted, 
the claim is reopened, and the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, and presuming its credibility, the claim as 
reopened is well grounded.  Third, if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been complied with.  See Winters v. West, U.S. 
Vet. App., No. 97-2180 (Feb. 17, 1999), slip op. at 4; Elkins 
v. West, U.S. Vet. App., No. 97-1534 (Feb 17, 1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
"Material" evidence is evidence that is "relevant to and 
probative of the issue at hand."  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

The VA is directed to consider the evidence that has been 
added to the record since the last final disallowance of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992)

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. 
§ 3.306(b) (1998).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet.App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  To establish a 
well grounded claim for service connection for a disorder on 
a secondary basis, the veteran must present medical evidence 
to render plausible a connection or relationship between the 
service-connected disorder and the new disorder.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

Since the RO's final denial of service connection for an eye 
condition in 1991, the following evidence has been received: 
(1) the letter from the service physician dated in November 
1957; (2) the medical report of Dr. Fraser; (3) the excerpts 
from two General Counsel precedent opinions; (4) the 
veteran's contentions and testimony at the hearing on appeal.

Service connection for defective vision was denied in April 
1958 on the grounds that the eye condition existed prior to 
service and was not aggravated by service.  Since then, the 
claim has been denied on the basis that evidence new and 
material to that basis for denial has not been submitted.  
The last final denial of the claim for service connection in 
1991determined new and material evidence had not been 
submitted to reopened the claim for service connection for an 
eye condition.  In order to reopen the claim, therefore, 
there must be new evidence material to (relevant to and 
probative of) the issue of whether a preexisting eye 
condition was aggravated by service.

The veteran's testimony to the effect that retinitis 
pigmentosa arose after he cut his eye in service is not new 
because the veteran had contended the same thing when he 
attempted to reopen his claim for service connection in 1991.  
Furthermore, the veteran's testimony that retinitis 
pigmentosa was incurred in service after the cut to his right 
eye is neither material nor competent evidence.  There is no 
evidence that he possesses the requisite medical knowledge to 
render a probative opinion on a matter requiring medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  He testified at the hearing that he had no 
medical evidence to establish aggravation of the retinitis 
pigmentosa or preexisting defective vision.  

The contention that retinitis pigmentosa should have been 
noted on the entrance examination is new.  In addition, the 
letter from the service physician and the report of Dr. 
Fraser are new evidence in that they were not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must tend to prove 
the merits of each essential element that was a basis for the 
prior denial and be so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).  

None of the new evidence is material.  First, the statement 
of the service physician demonstrates the preservice 
existence of the retinitis pigmentosa and refutes the 
contention of the veteran that retinitis pigmentosa did not 
exist or was not manifest prior to service even though it was 
not noted on the entrance examination.  It does not establish 
aggravation of the preservice retinitis pigmentosa.  Second, 
the statement of Dr. Fraser merely disclosed  treatment for 
retinitis pigmentosa in 1994 and is silent on the issue of 
aggravation of the retinitis pigmentosa.  The veteran's 
contention that retinitis pigmentosa should have been noted 
on his entrance examination is not material, because it does 
not tend to prove that the condition was aggravated by 
service or by the contusion to the right eye in service.  In 
fact, the veteran has indicated several times that he accepts 
that the condition existed prior to service.  Expressing the 
opinion that the Air Force is responsible for his defective 
vision because it accepted him without discovering its 
existence is merely an argument rather than evidence, and it 
is not material.

The veteran has also submitted portions of two precedential 
General Counsel opinions, VAOPGCPREC 67-90 and 82-90.  Both 
were issued in July 1990.  The first was a re-issue of 
General Counsel Opinion 8-88, and the second was a re-issue 
of General Counsel Opinion 1-85.  Neither of these existed at 
the time of the original denial of service connection in 
1958, but they were in existence at the time of the most 
recent final denial of the veteran's claim, in 1991.  
Therefore, while new to the record of this case, they are not 
new.

Even though new to the record of this case, they are likewise 
not evidence.  In a slightly different context, the Federal 
Circuit Court of Appeals has held that a regulatory change 
affecting an evidentiary burden is not evidence and cannot 
constitute new and material evidence.  Routen v. West, 142 
F.3d 1434, 1440 (Fed. Cir. 1998).  The Circuit Court found 
that misapplication of, or failure to apply, a statutory or 
regulatory burden-lifting presumption did not constitute new 
and material evidence for the purpose of reopening a claim.  
Similarly, the General Counsel opinions can not constitute 
new and material evidence in this case.  

First, VAOPGCPREC 67-90 dealt with the question of whether an 
hereditary disease under 38 C.F.R. § 3.303(c) always rebuts 
the presumption of soundness found in 38 U.S.C.A. §§ 311 and 
332 (now 38 U.S.C.A. §§ 1111 and 1132).  In discussing the 
question, the General Counsel addressed retinitis pigmentosa, 
a condition accepted by competent medical authority as 
hereditary in origin.  It determined that retinitis 
pigmentosa is a disease of hereditary origin, and stated that 
it could be considered to have been incurred in service if 
its symptomatology did not manifest itself until after entry 
on duty.  The General Counsel noted that the question of the 
point at which an individual manifests the symptoms of, or 
has pathological changes associated with, the disease is a 
factual issue, to be determined on the basis of the medical 
evidence of record.  Even if a hereditary disease has 
manifested some symptoms prior to entry on duty, it may be 
found to have been aggravated during service if it progresses 
at a greater rate than normally expected according to 
accepted medical authority, which is a factual, medical 
determination to be based on the evidence of record and sound 
medical judgment.  The holding was that service connection 
may be granted for hereditary diseases which either first 
manifest themselves during service or which preexist service 
and progress at an abnormally high rate during service.

In VAOPGCPREC 82-90, the question presented was similar.  It 
was under what circumstances, if any, may service-connection 
be granted for disorders of congenital or developmental 
origin?  The opinion focused on the distinction between a 
disease and a defect and held that service-connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin and that service connection 
is warranted if the evidence as a whole establishes that the 
familial conditions in question were incurred or aggravated 
during service within the meaning of VA law and regulations.

The veteran has stated that he feels these opinions speak 
directly to his situation.  While the eye condition that he 
has formed a partial basis for the opinion requests, the 
opinions do not deal with reopening a finally denied claim.  
The RO originally denied service connection for defective 
vision on the basis that this disorder was not aggravated 
during service.  It did not deny service connection for 
retinitis pigmentosa on the basis that it was a congenital or 
developmental defect or condition.  Thus, even if the General 
Counsel opinion could be considered to be evidence, it has no 
bearing on this case.

The veteran has presented no evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim showing an aggravation of the preexisting 
retinitis pigmentosa/defective vision.  Accordingly, the 
Board finds that the evidence received subsequent to the 
February 1991 is not new and material and does not serve to 
reopen the veteran's claim for service connection retinitis 
pigmentosa .  38 U.S.C.A. §§ 5108, 7103, and 7104 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.156(a) (1998).


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for defective vision due to 
retinitis pigmentosa. 


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 15 -


